EXHIBIT 10.3


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT dated as of March 1, 2010 (the “Effective Date”), by
and between AmTrust Financial Services, Inc., 59 Maiden Lane, 6th Floor, New
York, New York, a Delaware corporation (the “Company”) and Christopher M. Longo,
an individual residing at 10790 Mantua Center Road, Mantua OH 44255
(“Executive”).


WITNESSETH


WHEREAS, The Company and Executive desire to enter into this Employment
Agreement (the “Agreement”) in order to set forth the terms and conditions of
Executive’s employment, intending to supersede any prior employment agreement,
written or oral, whether with the Company or other affiliates.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:


1.            Duties and Responsibilities.  The duties and responsibilities of
Executive shall be those of a senior executive of the Company as the same shall
be assigned to him, from time to time, by the Board of Directors of the
Company.  Executive recognizes that, during the period of his employment
hereunder, he owes an undivided duty of loyalty to the Company (for avoidance of
doubt, in this section and throughout this Agreement, “Company” includes all
subsidiaries and affiliates of Company and all entities under common control
with Company) and agrees to devote all of his business time and attention to the
performance of his duties and responsibilities and to use his best efforts to
promote and develop the business of the Company.  Subject to the approval of the
Board of Directors, which shall not be unreasonably withheld, Executive shall be
entitled to serve on corporate, civic, and/or charitable boards or committees
and to otherwise reasonably participate as a member in community, civic, or
similar organizations and the pursuit of personal investments which do not
present any material conflicts of interest with the Company.


It is the intention of the Company that Executive shall continue to serve as
Chief Information Officer at the pleasure of the Board of Directors, reporting
on a day-to-day basis directly to the Chief Operating Officer of the
Company.  If elected, Executive shall serve as a member of the Board of
Directors of the Company or its affiliates to which he may be elected, in each
case, without additional compensation.  Executive also shall serve, without
additional compensation, as an officer of such affiliates of the Company as he
may be appointed.


 
1

--------------------------------------------------------------------------------

 

2.            Employment Period.  For a period commencing on the Effective Date
hereof and ending on February 28, 2013 (the “Initial Employment Period”), the
Company hereby employs Executive in the capacities herein set forth.  Executive
agrees, pursuant to the terms hereof, to serve in such capacities for the
Initial Employment Period.  This Agreement shall renew for successive one year
periods (“Successive Employment Periods”) unless one of the parties provides
written notice to the other more than ninety days prior to end of the Initial
Employment Period or any Successive Employment Period that the party will not
renew the Agreement. The Initial Employment Period and any Successive Employment
Period(s) shall hereinafter be referred to as the “Employment Period.”


3.            Compensation and Benefits.


(a)           Salary.  The Company shall pay Executive a salary at the rate of
Five Hundred Thousand Dollars ($500,000) per annum (“Salary”), payable in
accordance with the Company’s normal payroll process.  Executive shall be
entitled to a salary review annually commencing on the first anniversary of the
Effective Date of this Agreement.  Such salary review shall be based entirely on
merit and any salary adjustments shall be determined by the Board of Directors
of the Company solely at its discretion.


(b)           Profit Bonus.  (i)  As of December 31 of each calendar year within
the Employment Period, Executive shall receive an annual bonus equal to one
percent (1%) of the Profit, as defined herein, of the Company for such calendar
year (the “Profit Bonus”), provided that the Profit is no less than seventy-five
(75%) percent of Profit Target, as defined herein (the “Bonus Threshold”).  The
Profit Bonus shall not exceed the Profit Bonus cap, which shall be the amount
equal to (x) three times Executive’s then current Salary if the Profit is more
than 110% of the Profit Target; (y) two times Executive’s then current Salary if
the Profit is 110% or less, but greater than 100% of the Profit Target; and (z)
Executive’s then current salary if the Profit is 100% or less, but equal to or
greater than 75% of the Profit Target.  For purposes of computing the Profit
Bonus, “Profit” means the Company’s after-tax net income for the calendar year,
excluding investment gains and losses and extraordinary and non-recurring
income, as determined in accordance with generally accepted accounting
principles on a consistent basis, including appropriate reserves, by the
Company’s independent public accountants whose determination thereof shall be
final, binding and conclusive.  “Profit Target” means, for each calendar year in
the Employment Period, the greater of the Profit for the preceding calendar year
and the Base Line Profit.  “Base Line Profit” means the Profit of the Company
for the annual period ended December 31, 2009.


(ii)           In the event that the Company has made a Profit for the calendar
year which does not meet or exceed the Bonus Threshold, Executive shall receive
a bonus as determined by the Board of Directors, in its sole discretion.


(iii)          The Profit Bonus payable pursuant to this Section 3(b) shall be
paid in cash or stock options, restricted stock, restricted stock units or other
form of equity (collectively, “Equity”) as determined by the Board of Directors,
in its sole discretion, provided, however, that no less than one-third of the
Profit Bonus shall be payable in Equity.

 
2

--------------------------------------------------------------------------------

 


(iv)          The Profit Bonus for each year shall be paid within sixty (60)
days after the completion and issuance of the Company’s consolidated financial
statements for the subject calendar year.  The Profit Bonus shall be payable
only if Executive is employed by the Company on December 31 of the subject year.


(c)           Executive may also receive other bonus payments determined at the
sole discretion of the Board of Directors (“Discretionary Bonus”).


(d)           Executive shall also be entitled to the following benefits:


 
(i)
four weeks (4) weeks of paid vacation for each twelve (12) months of the
Employment, or such greater period as may be approved from time to time by the
Board of Directors.  Unused vacation time shall not be carried over to any
subsequent calendar year;



 
(ii)
paid holidays and any and all other work-related leave (whether sick leave or
otherwise) as provided to the Company’ other executive employees; and



 
(iii)
participation in such employee benefit plans to which senior executive employees
of the Company, their dependents and beneficiaries generally are entitled during
the Employment Period and, including, without limitation, health insurance,
disability and life insurance, retirement plans and other present or successor
plans and practices of Company for which executive employees, their dependents
and beneficiaries are eligible.



4.             Reimbursement of Expenses.  The Company recognizes that
Executive, in performing Executive’s functions, duties and responsibilities
under this Agreement, may be required to spend sums of money in connection with
those functions, duties and responsibilities for the benefit of the Company and,
accordingly, shall reimburse Executive for travel and other out-of-pocket
expenses reasonably and necessarily incurred in the performance of his
functions, duties and responsibilities hereunder upon submission of written
statements and/or bills in accordance with the regular procedures of the Company
in effect from time to time.


 
3

--------------------------------------------------------------------------------

 

5.             Disability.  In the event that Executive shall be unable to
perform because of illness or incapacity, physical or mental, all the functions,
duties and responsibilities to be performed by him hereunder for a consecutive
period of two (3) months or for a total period of four (4) months during any
consecutive twelve (12) month period, the Company may terminate this Agreement
effective on or after the expiration of such period (the “Disability Period”)
upon five (5) business days’ written notice to Executive specifying the
termination date (the “Disability Termination Date”).  Disability under this
paragraph shall be determined by a physician who shall be selected by the
Company and approved by Executive.  Such approval shall not be unreasonably
withheld or delayed, and a physician shall be deemed to be approved unless he or
she is disapproved in writing by Executive within ten (10) days after his or her
name is submitted.  The Company may obtain disability income insurance for the
benefit of Executive in such amounts as the Company may determine.  Executive
shall be entitled to receive his Salary payable for the remainder of the
Employment Period or one year, whichever is greater, at the rate in effect
immediately before such termination and any reimbursement of expenses due him
through the date of termination, except that Salary shall be offset by the
amount of any long term disability benefits the Company may have elected to
provide for him.  The Company’s right to terminate Executive’s employment for
disability is subject to the requirements of the Family Medical Leave Act, the
Americans with Disabilities Act and applicable state law.


6.             Death.  In the event of the death of Executive during the
Employment Period, this Agreement and the employment of Executive hereunder
shall terminate on the date of death of Executive.  Executive’s heirs or legal
representatives shall be entitled to receive his Salary payable for the
remainder of the Employment Period or one year, whichever is greater, at the
rate in effect immediately before such termination and any reimbursement of
expenses due him through the date of termination.


7.            Termination.


The Company may discharge Executive for Cause at any time.  “Cause” shall
include:  (i) Executive’s habitual or gross negligence in the performance of
Executive’s duties and responsibilities with the Company, including a failure by
Executive to perform such duties and responsibilities, provided such performance
or neglect is not corrected (assuming it is correctable) by Executive within
twenty (20) business days after receipt of written notice from the Company; (ii)
any material breach by Executive of this Agreement or any other agreement with
the Company or any of its affiliates to which Executive is a party, provided
such performance or neglect is not corrected (assuming a reasonable person would
believe it is correctable) by Executive within twenty (20) business days after
receipt of written notice from the Company; (iii) Executive’s breach of a
fiduciary duty to the Company or failure to act in the best interests of the
Company; (iv) the arrest (following an investigation of the facts which results
in a determination by the Company of the Executive’s culpability) of, conviction
of, or admission by, Executive of a felony or crime involving moral turpitude,
whether or not committed in the course of performing services for the Company;
(v) the commission by Executive of any acts of moral turpitude, including the
commission by Executive of embezzlement, theft or any other fraudulent act; or
(vi) Executive’s violation of the Company’s policies, provided such violation is
not corrected (assuming a reasonable person would believe it is correctable) by
Executive within twenty (20) business days after receipt of written notice from
the Company.  Any written notice by the Company to Executive pursuant to this
paragraph 7 shall set forth, in reasonable detail, the facts and circumstances
claimed to constitute the Cause.  If Executive is discharged for Cause, the
Company, without any limitations on any remedies it may have at law or equity,
shall have no liability for salary or any other compensation and benefits to
Executive after the date of such discharge.

 
4

--------------------------------------------------------------------------------

 


8.             Non-Disclosure of Confidential Information.  “Confidential
Information” means all information known by Executive about the Company’s
business plans, present or prospective customers, vendors, products, processes,
services or activities, including the costing and pricing of such services or
activities, employees, agents and representatives.  Confidential Information
does not include information generally known, other than through breach of a
confidentiality agreement with the Company, in the industry in which the Company
engages or may engage.  Executive will not, while this Agreement is in effect or
after its termination, directly or indirectly, use or disclose any Confidential
Information, except in the performance of Executive’s duties for the Company, or
to other persons as directed by the Board of Directors.  Executive will use
reasonable efforts to prevent unauthorized use or disclosure of Confidential
Information and will take any and all actions reasonably deemed necessary or
appropriate by the Company from time to time in its sole discretion to ensure
the continued confidentiality and protection of the Confidential Information.
Executive will notify the Company promptly and in writing of any circumstances
of which Executive has knowledge relating to any possession or use of any
Confidential Information by any Person other than those authorized by the terms
of this Agreement.  “Person” means any natural person, corporation, general
partnership, limited partnership, limited liability company or partnership,
proprietorship, other business organization, trust, union, association or
governmental or regulatory entities, department, agency or authority.  Upon
termination of employment with the Company, Executive will deliver to the
Company all writings relating to or containing Confidential Information,
including, without limitation, notes, memoranda, letters, drawings, diagrams,
and printouts, including any tapes, discs or other forms of recorded
information.  If Executive violates any provision of this Section while this
Agreement is in effect or after termination, the Company specifically reserves
the right, in appropriate circumstances, to seek full indemnification from
Executive should the Company suffer any monetary damages or incur any legal
liability to any person as a result of the disclosure or use of Confidential
Information by Executive in violation of this Section.


9.             Return of Corporate Property.  Executive acknowledges and agrees
that all notes, records, reports, sketches, plans, unpublished memoranda or
other documents, whether in paper, electronic or other form (and all copies
thereof), held by Executive concerning any information relating to the business
of the Company, whether confidential or not, are the property of the
Company.  Executive will deliver to the Company at the termination or expiration
of the Employment Period, and at any other time the Company may request, all
equipment, files, property, memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and all electronic,
paper or other copies thereof) belonging to the Company which includes, but is
not limited to, any materials that contain, embody or relate to Confidential
Information, Work Product (as defined in Section 10 below) or the business of
the Company, which he may then possess or have under his control.


 
5

--------------------------------------------------------------------------------

 

10.           Intellectual Property Rights.  Executive acknowledges and agrees
that all inventions, technology, processes, innovations, ideas, improvements,
developments, methods, designs, analyses, trademarks, service marks, and other
indicia of origin, writings, audiovisual works, concepts, drawings, reports and
all similar, related, or derivative information or works (whether or not
patentable or subject to copyright), including but not limited to all patents,
copyrights, copyright registrations, trademarks, and trademark registrations in
and to any of the foregoing, along with the right to practice, employ, exploit,
use, develop, reproduce, copy, distribute copies, publish, license, or create
works derivative of any of the foregoing, and the right to choose not to do or
permit any of the aforementioned actions, which relate to the Company’s actual
or anticipated business, research and development or existing or future products
or services and which are conceived, developed or made by Executive prior to or
while employed by the Company (collectively, the “Work Product”) belong to the
Company.  All Work Product created by Executive while employed by the Company
will be considered “work made for hire,” and as such, the Company is the sole
owner of all rights, title, and interests therein.   All other rights to any new
Work Product and all rights to any existing Work Product, including but not
limited to all of Executive’s rights to any copyrights or copyright
registrations related thereto, are conveyed, assigned and transferred to the
Company pursuant to this Agreement.  Executive will promptly disclose and
deliver such Work Product to the Company and, at the Company’s expense, perform
all actions reasonably requested by the Company (whether during or after the
Employment Period) to establish, confirm and protect such ownership (including,
without limitation, the execution of assignments, copyright registrations,
consents, licenses, powers of attorney and other instruments).


11.           Restrictive Covenant.


(a)           Prohibited Activities.  Executive agrees that he shall not (unless
he has received the prior written consent of the Company), during the term of
this Agreement and for a period of one year following the date of termination
(the “Non-Compete Period”), directly or indirectly, for any reason, for his own
account or on behalf of or together with any other person or firm engage in any
capacity or as an owner or co-owner of or investor in, whether as an independent
contractor, consultant or advisor, or as a representative of any kind, in any
business selling any products or providing any services in competition with the
Company based on the lines of business being written by the Company as of the
termination of this Agreement; provided, however, that Executive may own not
more than five percent (5%) of the outstanding securities of any class of any
corporation engaged in any such business, if such securities are listed on a
national securities exchange or regularly traded in the over-the-counter market
by a member of a national securities association.


(b)           Executive further agrees that he shall not (unless he has received
the prior written consent of the Company), during the term of this agreement and
for a period of three years following the date of termination (the
“Non-Solicitation Period”):


 
(i)
hire or solicit for employment or call, directly or indirectly, through any
person or firm, on any person who is at that time (or at any time during the one
year prior thereto) employed by or representing the Company with the purpose or
intent of attracting that person from the employ of the Company;


 
6

--------------------------------------------------------------------------------

 


 
(ii)
call on, solicit or perform services for, directly or indirectly through any
person or firm, any person or firm that at that time is, or at any time within
one year prior to that time was, a customer of the Company or any prospective
customer that had or, to the knowledge of Executive, was about to receive a
business proposal from the Company, for the purpose of soliciting or selling any
product or service in competition with the Company; or



 
(iii)
call, directly or indirectly through any person or firm, on any entity which has
been called on by the Company in connection with a possible acquisition by the
Company with the knowledge of that entity’s status as such an acquisition
candidate, for the purpose of acquiring that entity or arranging the acquisition
of that entity by any person or firm other than the Company.



(c)           Reasonable Restraint.  The parties hereto agree that Sections
11(a) and 11(b) impose a reasonable restraint on Executive in light of the
activities and business of the Company on the date hereof and the current
business plans of the Company.


12.           Construction.  If the provisions of paragraph 11 should be deemed
unenforceable, invalid, or overbroad in whole or in part for any reason, then
any court of competent jurisdiction designated in accordance with paragraph 14
is hereby authorized, requested, and instructed to reform such paragraph to
provide for the maximum competitive restraint upon Executive’s activities (in
time, product, geographic area and customer or employee solicitation) which
shall then be legal and valid.


13.           Injunctive Relief; Damages.  Executive agrees that violation of or
threatened violation of any of paragraphs 8, 9, 10 or 11 would cause irreparable
injury to the Company for which any remedy at law would be inadequate, and the
Company shall be entitled in any court of law or equity of competent
jurisdiction to preliminary, permanent and other injunctive relief against any
breach or threatened breach of the provisions contained in any of said
paragraphs 8, 9, 10 or 11 hereof, and such compensatory damages as shall be
awarded.  Further, in the event of a violation of the provisions of paragraph
11, the Non-Compete and Non-Solicitation Periods referred to therein shall be
extended for a period of time equal to the period that any violation occurred.


 
7

--------------------------------------------------------------------------------

 

14.           Jurisdiction and Venue.  The Company and Executive hereby each
consents to the exclusive jurisdiction of the Supreme Court of the State of New
York or the United States District Court for the Southern District of New York
with respect to any dispute arising under the terms of this Agreement and
further consents that any process or notice of motion therewith may be served by
certified or registered mail or personal service, within or without the State of
New York, provided a reasonable time for appearance is allowed.  Each party
acknowledges and agrees that any controversy which may arise under this
Agreement is likely to involve complicated and difficult issues, and therefore
each party hereby irrevocably and unconditionally waives any right such party
may have to a trial by jury in respect or any litigation directly or indirectly
arising out of or relating to this agreement, or the breach, termination or
validity of this Agreement, or the transactions contemplated by this Agreement.


15.           Indemnification.  To the fullest extent permitted by, and subject
to, the Company’s Certificate of Incorporation and By-laws, the Company shall
indemnify and hold harmless Executive against any losses, damages or expenses
(including reasonable attorney’s fees) incurred by him or on his behalf in
connection with any threatened or pending action, suit or proceeding in which he
is or becomes a party by virtue of his employment by the Company or any
affiliates or by reason of his having served as an officer or director of the
Company or any other corporation at the express request of the Company, or by
reason of any action alleged to have been taken or omitted in such capacity.


16.           Severability.  If any provision of this Agreement is held to be
invalid, illegal, or unenforceable, that determination will not affect the
enforceability of any other provision of this Agreement, and the remaining
provisions of this Agreement will be valid and enforceable according to their
terms.


17.           Successors to Company.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of Executive and the
Company and any successor or assign of the Company, including, without
limitation, any corporation acquiring, directly or indirectly, all or
substantially all of the assets of the Company, whether by merger,
consolidation, sale or otherwise (and such successor shall thereafter be deemed
embraced within the term “Company” for the purposes of this Agreement), but
shall not otherwise be assignable by the Company.  The services to be provided
by Executive hereunder may not be delegated nor may Executive assign any of his
rights hereunder.


18.           No Restrictions.  Executive represents and warrants that as of the
date of this Agreement Executive is not subject to any contractual obligations
or other restrictions, including, but not limited to, any covenant not to
compete, that could interfere in any way with his employment hereunder.


19.           Miscellaneous.


(a)           This Agreement constitutes the entire understanding of the parties
with respect to the subject hereof, may be modified only in writing, is governed
by laws of New York, without giving effect to the principles of conflict of laws
thereof, and will be binding and inure to the benefit of Executive and
Executive’s personal representatives, and the Company, their successors and
assigns.

 
8

--------------------------------------------------------------------------------

 


(b)           The failure of any of the parties hereto to enforce any provision
hereof on any occasion shall not be deemed to be a waiver of any provision or
succeeding breach of such provision or any other provision.


(c)           All notices under this Agreement shall be given by registered or
certified mail, return receipt requested, directed to parties at the following
addresses or to such other addresses as the parties may designate in writing:


 If to the Company:


AmTrust Financial Services, Inc.
59 Maiden Lane, 6th Floor
New York, New York 10038
Attention: Barry D. Zyskind


 If to Executive


Christopher M. Longo
10790 Mantua Center Road
Mantua, OH 44255


(d)           In furtherance and not in limitation of the foregoing, this
Agreement supersedes any employment agreement between the Company and Executive,
written or oral, and any such agreement hereby is terminated and is no longer
binding on either party.


20.           Key Man Insurance Authorization.  At any time during the term of
this Agreement, the Company will have the right (but not the obligation) to
insure the life of Executive for the sole benefit of the Company and to
determine the amount of insurance and type of policy.  The Company will be
required to pay all premiums due on such policies.  Executive will cooperate
with the Company in taking out the insurance by submitting to physical
examination, by supplying all information required by the insurance company, and
by executing all necessary documents.  Executive, however, will incur no
financial obligation by executing any required document, and will have no
interest in any such policy.


21.           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be deemed to be duplicate originals.


AMTRUST FINANCIAL SERVICES, INC.


By:
/s/ Barry D. Zyskind 
 
/s/ Christopher M. Longo 
 
Barry D. Zyskind
 
Christopher M. Longo


 
9

--------------------------------------------------------------------------------

 